DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed October 30, 2021, has been entered.  Claim 54 has been amended as requested.  Claims 15-34 have been cancelled.  Thus, the pending claims are 1-14 and 35-54.
Said amendment is sufficient to overcome the rejection of claim 54 under 35 USC 112 as set forth in sections 5 and 6 of the last Office action (Non-Final Rejection mailed July 30, 2021).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 8-14, 35-43, and 51-54 stand rejected under 35 U.S.C. 103 as being obvious over EP 1705292 issued to Bodewes et al. in view of US 2005/0022919 issued to Shail et al., WO 95/03447 issued to Graafland et al, GB 1526800 issued to Abe et al., and US 2013/0240117 issued to Reutelingsperger et al., as set forth in section 9 of the last Office action.
Applicant has not amended the claims and applicant’s traversal thereof has not been found persuasive for the reasons set forth below.  As such, said rejection stands.  
Specifically, Bodewes discloses an artificial turf (i.e., a pile textile product) comprising strands of fibers (i.e., yarns) tufted through a carrier (i.e., first sheet or primary backing), wherein the underside of the carrier has strands connected between the tufts (i.e., backstitches) (abstract and sections [0007] and [0020]).  The strands are made of a thermoplastic material such that the backstitch strands are fused together and optionally to the carrier to anchor the tufts to the carrier without the use of a latex adhesive backcoat (i.e., a precoat or primary adhesive) (abstract and sections [0005], [0006], and [0009]).  The backstitches are fused by means of heated pressure roller (sections [0010] and [0011]).  One or more supporting layers (i.e., secondary backing) may optionally be provided on the underside of the carrier, wherein said supporting layer may be glued or melted to said carrier (sections [0012] and [0016]).  
The thermoplastic fibers of the tufts may be polyester, polyamide, polypropylene, polyethylene, or combinations thereof (section [0018]).  The carrier may also be made of a thermoplastic material such as polyethylene or polyester, to enhance the fusing of the tuft fibers to the carrier (section [0021]).  Note polyamides and polyesters can be obtained by a polycondensation reaction and/or a step-growth polymerization method.  The supporting layer 
In one embodiment, the backstitches are fused without appreciable plastic deformation by means of a heated pressure roller and two counter pressure rollers (sections [0029] and [0030] and Figure 4A).  In another embodiment, the backstitches are flattened and fused by heating the fibers of the backstitches to above their melting point and passing through the nip of two rollers (i.e., calendering process) (sections [0031] and [0032] and Figure 4B).  The heated fibers are pressed against each other and against the carrier, wherein the fibers may then be flattened by a sufficiently high roller pressure (i.e., producing a calendered back surface) (section [0032]).  The fusing together of the fibers ensures that no individual fibers can be pulled loose, while the flattened form ensures the tufts cannot be pulled through the carrier form a top side of said carrier (section [0032]).  
Note artificial turfs are considered in the art to be a subset of carpeting materials, which can be provided in broadloom, tile, and floor mat configurations. Additionally, note the tufted strands of fibers correlate to applicant’s first fastener, the fused backstitches correlate to applicant’s second fastener, and the glue or secondary adhesive correlates to applicant’s third fastener. Thus, Bodewes teaches the textile product of independent claim 37 and dependent claims 38-41 and 43 with the exceptions (a) the glue or secondary adhesive is a polymeric hot melt adhesive composition having a polymer P in an amount of at least 50% by 
Regarding exception (a), Bodewes fails to teach or suggest suitable materials for the secondary glue.  As such, one must look to the prior art for guidance, wherein one would find the use of hot melt adhesives as secondary glues in carpeting is well known in the art.  For example, Shail discloses a method of making a carpet comprising tufting a yarn into a primary backing, applying a first melted coating composition onto the backside thereof, applying a second melted coating onto the first coating, and pressing a secondary backing onto the second coating (abstract and section [0008]).  The first coating composition may include a tackifying resin and a hot melt adhesive, while the second coating composition may contain up to 80% by weight of tackifying resin blended with a hot melt adhesive (section [0009]).  The hot melt adhesive is a composition comprising polyethylene, polypropylene, polyamide, polyvinyl chloride, ethylene vinyl acetate, polyester, or their copolymers  (i.e., applicant’s polymer P) (section [0009]). 
Preferably, the first adhesive composition (i.e., precoat) consists entirely or substantially entirely of a tackifying resin or it may blended with a hot melt adhesive, but in an amount greater than that of said hot melt adhesive (section [0016]). Shail states, “Conversely, if the blend of tackifying resin and hot melt adhesive is employed as the second adhesive composition, the amount of tackifying resin is less than that of the hot melt adhesive” (i.e., polymer of hot melt adhesive is present in an amount of more than 50%) (section [0016]).  In one embodiment, the second coating composition comprises 20-80% of tackifying resin and 20-80% of hot melt 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a hot melt adhesive for the secondary glue of Bodewes since, as evidenced by Shail, said hot melt adhesives are well known in the art as suitable secondary adhesives for bonding secondary backings to tufted primary backings to form carpets. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (a) is rejected as being obvious over the cited prior art.
Regarding exception (b), while Shail teaches the inventive hot melt adhesive has reduced viscosity such that said adhesive is flowable when heated but, upon cooling, secures the carpet yarns to the primary backing, the reference fails to teach the recited viscosity limitation of the hot melt adhesive.  However, it would have been obvious to one of ordinary skill in the art to select a suitable hot melt adhesive having a melt viscosity within the range claimed (i.e., less than 500 Pa.s at 150°C). 
Specifically, Graafland discloses a hot melt carpet backing comprising a block copolymer composition (abstract and page 8, lines 18-26).  Graafland teaches the hot melt carpet backing compositions have an optimum melt viscosity of less than 500 Pa.s “at the usual processing temperatures in the range of 150-200°C,” preferably 0.5-100 Pa.s (page 8, lines 27-30).  Said hot melt may be applied as a first precoat layer with a melt viscosity of less than 20 Pa.s, preferably 0.5-15 Pa.s followed by a second backing layer of hot melt having a relatively higher melt viscosity (page 10, lines 13-22).  

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a hot melt adhesive having a viscosity as claimed (i.e., 12-500 Pa.s) since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Additionally, optimization of the viscosity of hot melt adhesive is dependent upon the particular carpet application and determination thereof would have been within the level of ordinary skill in the art.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of secondary considerations, exception (b) is rejected as being obvious over the cited prior art.
Regarding exception (c), which limits the yarns to being fused by heat and/or pressure, by a mechanical force in a direction parallel to the surface of the first sheet (i.e., primary backing), it is noted that Bodewes does teach fusion of the backstitched yarns by heat and pressure, but not specifically by a mechanical force in a direction parallel to the surface.  However, the use of such parallel mechanical force is known in the art of carpets.  For example, Reutelingsperger discloses a method for making a textile product comprising the steps of providing an intermediate product formed by a backing (i.e., applicant’s first sheet) having a front surface and a back surface, and yarns applied into the backing, the yarns extending from the front surface of the backing material, feeding the intermediate product along a body having a heated surface, the back surface being pressed against the heated surface, to at least partly melt the yarns present in the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to impart a mechanical force in a direction parallel to the tufted primary backing of Bodewes in order to facilitate spreading of the molten yarns to provide an enhanced bond of the tufted yarns.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (c) is rejected over the cited prior art.  
Regarding exception (d), although the cited prior art does not explicitly teach the claimed property of tuft bind strength, it is reasonable to presume that said property limitation would obviously be met by the Bodewes invention having the modified hot melt adhesive as taught by Shail, Graafland, and Abe, and modified by the process of Reutelingsperger.  Support for said presumption is found in the use of similar materials used to produce a like textile product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Hence, final product claims 37-41 and 43 stand rejected as being obvious over the cited prior art.  
In re Leshin, 125 USPQ 416.  Such selection of polymers would have yielded predictable results to the skilled artisan.  Thus, claim 42 stands rejected as being obvious over the prior art.  
Regarding claims 51 and 52, carpeting is typically fastened to a flooring to be covered to prevent movement thereof during use.  Even artificial turf carpeting, especially when employed indoors (e.g., indoor stadium, indoor patio, etc.) would conventionally be fastened to a flooring surface.  Hence, it would have been readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fasten the artificial turf carpeting of the prior art to a floor to prevent movement thereof.  Hence, claims 51 and 52 stand rejected as being obvious over the prior art. 
Regarding claims 53 and 54, while the cited prior art does not explicitly teach a device comprising a head to apply hot melt adhesive, the claim is rejected along with parent claim 15 in that application of a hot melt adhesive would necessitate some form of head or die to spray or extrude the molten thermoplastic adhesive onto the primary or second backing.  Use of such a device would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and would have yielded predictable results to the skilled artisan.  Hence, claims 53 and 54 stand rejected.  

With respect to claim 2, Bodewes teaches the limitations thereof, with the exception that step (d) imparts a mechanical force by feeding the first sheet onto the heated surface at a speed different than the speed of the heated surface.  However, applying heat to the backloops by feeding the tufted primary backing (i.e., second surface of first sheet) onto a heated surface at a different speed than the speed of the heated surface is known in the art.  For example, as set forth above, the Reutelingsperger method for making a textile product includes the step of feeding the intermediate product along a body having a heated surface, the back surface being pressed against the heated surface, to at least partly melt the yarns present in the intermediate product to form the textile product (abstract). The part of the back surface that is pressed against the heated surface has a relative speed with respect to the heated surface, which provides additional mechanical force to spread and flatten the molten material of the yarns (sections [0009] and [0057]) in a direction parallel to the surface of the backing.  Such a process produces a second intermediate product having a smooth flat backing (i.e., a calendered back surface) (sections [0009], [0011], [0027], and [0075]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fusing process of Bodewes with the heated surface of Reutelingsperger, wherein the tufted primary backing is fed at a speed different than the heated surface, in order to facilitate the spreading and flattening of the backstitches, thereby forming a homogenous calendered coating.  Such a substitution of one method for another 
Regarding claim 36, said claim limits the method of claim 2, wherein the heated surface is a heated roller and wherein step (d) comprises contacting the first sheet with a pressure roller operating at a speed different than the heated roller.  While the Reutelingsperger invention employs a doctor blade instead of heated rollers, the reference teaches such pressure rollers are conventional in the art and provide several advantages, including a smooth mechanical impact on the textile product (section [0020]).  Thus, while the Reutelingsperger invention prefers the advantages of a blade over pressure rollers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a pressure roller since such use is well-known in the art as providing satisfactory results for the intended method.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Therefore, claim 36 also stands rejected as being obvious over the cited prior art.  
Claims 45 and 46 stand rejected under 35 U.S.C. 103 as being obvious over EP 1705292 issued to Bodewes et al. in view of US 2005/0022919 issued to Shail et al., WO 95/03447 issued to Graafland et al, GB 1526800 issued to Abe et al., and US 2013/0240117 issued to 
Regarding claims 45 and 46, which is drawn to a method of recycling a used textile product according to claim 37 by heating the hot melt adhesive to allow the first and second sheets to deconnect for reuse, Bodewes, Shail, Graafland, Abe, and Reutelingsperger fail to teach such a method of recycling.  However, said recycling method is known in the art.  For example, Sferrazza teaches a method of recycling carpet by heating the carpet to a temperature sufficient to soften the hot melt adhesive layer and separating the tufted primary backing from the secondary backing (col. 3, lines 22-27).  The separated materials may be recycled by known techniques such as cutting and pelletizing (i.e., melting into recycled polymeric resin) or by depolymerization (col. 3, line 54-col. 4, line 1).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recycle the carpet of the cited prior art by such a known method.  Said method of recycling would have yielded predictable results to the skilled artisan.  Therefore, claims 45 and 46 stand rejected as being obvious over the cited prior art.  
Claims 5-7, 44, and 47-50 stand rejected under 35 U.S.C. 103 as being obvious over EP 1705292 issued to Bodewes et al. in view of US 2005/0022919 issued to Shail et al., WO 95/03447 issued to Graafland et al, GB 1526800 issued to Abe et al., and US 2013/0240117 issued to Reutelingsperger et al., as applied to claim 1 above, and in further view of US 5,538,776 issued to Corbin et al., as set forth in section 11 of the last Office action. 
Regarding claims 47 and 48, which are drawn to a method of recycling a used textile product according to claim 37 by melting the textile product as a whole and reusing the obtained polymer without a separation step between melting and reusing, Bodewes, Shail, Graafland, Abe, 
For example, Corbin teaches a thermoplastic tufted carpet comprising a primary backing having yarns tufted therethrough, a secondary backing, and a thermoplastic polyester hot melt adhesive bonding the tufted primary backing to the secondary backing (abstract).  The Corbin carpet may comprise all polyester components for ease in recycling (col. 6, lines 12-24).  A preferred polyester hot melt adhesive is a chemically modified poly(butylene terephthalate) (col. 3, lines 16-19), which is known to be synthesized by a polycondensation reaction of terephthalic acid with 1,4-butanediol. The hot melt adhesive is preferably applied in sheet form but may also be applied in other forms, such as powder, spray (i.e., necessarily in fluid form), foam, etc. (col. 3, lines 1-9).  The backing fabrics and the hot melt adhesive are heated at a temperature sufficient to activate the hot melt adhesive without damaging (i.e., melting or loss of orientation) the tufted primary backing or secondary backing (i.e., the hot melt adhesive had a melting point lower than the melting point of lower than the yarns, primary backing, and secondary backing) (col. 3, lines 1-7 and col. 5, lines 26-37).  Said sheet of hot melt adhesive has a thickness of about 5-20 mils (0.1-0.5 mm) (col. 3, lines 15-16).  Corbin teaches the activated hot melt adhesive has sufficiently low viscosity to flow readily so as to provide a good bond strength between the carpet components (col. 4, lines 49-59).   Corbin also teaches the carpet comprising all polyester materials can be recycled by grinding, pelletizing, drying, and extruding the pellets (i.e., melting) into polyester fiber (col. 6, lines 12-16).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recycle the carpet of the cited prior art by such a known method.  Said method of recycling would have yielded predictable results to the skilled artisan.  
Claims 49 and 50 are also rejected over the cited prior art since Bodewes teaches the tufted fibers and carrier may be polyester and since Corbin teaches the use of all polyester components.  Note said polyesters are polycondensate polymers (i.e., formed by polycondensation reactions).  Hence, claims 49 and 50 stand rejected along with parent claim 47.  
Regarding claim 5, while the cited prior art does not explicitly teach a step of calendering the backside of the tufted primary backing to a temperature above the melting temperature of the hot melt adhesive prior to application of said adhesive, the claim is held to be obvious over the cited prior art.  Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the tufted primary backing to a temperature above the melting temperature of the adhesive in order to activate said hot melt adhesive and to facilitate a bond therewith.  Note Corbin teaches heating both the backings and the hot melt adhesive to activate the adhesive.  Furthermore, it would have been obvious to employ a heated calender roll in order to heat the tufted primary backing since such means of heating textiles and polymeric materials are well known in the art.  Applicant was previously given Official Notice of this fact.  Since applicant has not properly traversed said Official Notice in the response filed with the amendment, the fact is now taken as admitted prior art.  See MPEP 2144.03, C.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 5 stands rejected as being obvious over the cited prior art.  
Regarding claim 6, Corbin teaches the hot melt adhesive may have a thickness of about 5-20 mils (0.1-0.5 mm).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the hot melt adhesive in an amount of less than 1mm, as is taught by Corbin, in the invention suggested by Bodewes, Shail, 
Regarding claim 7, Corbin teaches the hot melt adhesive has a melting point lower than the melting point of the tufted yarns, primary backing, and secondary backing.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a hot melt adhesive having a lower melting temperature than the tufted yarns, primary backing, and secondary backing, as is taught by Corbin, in the invention suggested by Bodewes, Shail, Graafland, Abe, and Reutelingsperger.  Such a modification would have yielded predictable results to the skilled artisan (e.g., activation of the hot melt adhesive without thermally damaging the tufted primary backing and the secondary backing).  Hence, claim 7 stands rejected as being obvious over the cited prior art.  
Regarding claim 44, wherein the first sheet (i.e., carrier or primary backing), the second sheet (i.e., supporting layer or secondary backing), and the hot melt adhesive are substantially the same type of polymer, Bodewes teaches the first sheet may be polyethylene or polyester and the second sheet is preferably polyethylene.  Shail teaches the hot melt adhesive may be polyethylene or polyester.  Corbin teaches the use of all like thermoplastic polymers in the carpet layers in order to facilitate recycling of said carpet.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the same polymer family (e.g., polyethylene or polyester) for the components of the Bodewes artificial turf in order to facilitate the recycling thereof.  Such a modification would have yielded predictable 


 Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.
Applicant traverses the prior art rejection of independent product claim 37 by arguing the rejection is based upon impermissible hindsight, goes against the teachings of the references themselves, and thus the combination thereof would not lead to predictable results (Amendment, page 11, 1st-3rd paragraphs).  Specifically, applicant asserts the teachings of Shail are taken out of context in that a skilled artisan would not select the second adhesive to apply directly to the back surface of the primary backing since the reference teaches the first adhesive is applied directly thereto (Amendment, page 13, 1st paragraph – page 14, 3rd paragraph).  Applicant notes that Shail teaches the tufted backloops are only fixed to the primary backing after the second layer of adhesive is applied (Amendment, page 15, 1st-3rd paragraphs).  As such, applicant concludes the references teach away from the claimed invention (Amendment, page 15, 4th paragraph – page 16, 1st paragraph).  
In response, the examiner respectfully disagrees.  While Shail does state application of both adhesive layers fixes the backloops to the primary backing (abstract and section [0008]), the reference also teaches adhesive layers in general are known to lock the tufted backloops in place and to adhere a secondary backing to the tufted primary backing (section [0003]).  Shail also teaches the first adhesive layer functions as a precoat, while the second adhesive layer functions 
In response to the examiner’s arguments set forth in section 13 of the last Office action by asserting uses hindsight to equate the secondary adhesive with Bodewes with the secondary adhesive of Shail (Amendment, paragraph spanning pages 16-17 – page 17, 2nd paragraph).  Applicant argues this goes against Shail’s teaching that the secondary adhesive is the adhesive that fixes the tufted backloops (Amendment, page 17, 1st
Applicant asserts there is a clear lack of motivation to combine the teachings of Shail with Bodewes since the Bodewes backloops are fused instead of locked by a precoat or primary adhesive, while Shail teaches both adhesive layers are required to lock the backloops (Amendment, paragraph spanning pages 17-18).  In response, as set forth above, Shail teaches the secondary adhesive also provides the function of adhering a secondary backing to the primary backing.  There is nothing on record establishing the secondary adhesive of Shail is not useful on its own for said function without the presence of the primary adhesive.  Hence, applicant’s arguments are found unpersuasive.  
Regarding the teachings of Graafland and Abe, applicant argues the disclosed viscosities are for primary carpet adhesives rather than the claimed secondary adhesive (Amendment, page 19, 1st paragraph). As such, applicant asserts there would be no motivation at all to use the hot melt viscosities taught by Graafland and Abe since the functions of the primary adhesive and secondary adhesive are different (Amendment, page 19, 2nd paragraph – paragraph spanning pages 19-20).  In response, as set forth in the rejection, Graafland teaches the viscosity for the primary adhesive or precoat layer is preferably 0.5-100 Pa.s, wherein the viscosity for the secondary adhesive is higher.  Even if the viscosity of the secondary adhesive is four times as high as the precoat adhesive, the secondary adhesive viscosity would be up to 400 Pa.s, which is still within the claimed range of less than 500 Pa.s.  The Abe reference discloses a hot melt adhesive suitable for multiple uses, including a carpet backing adhesive having a viscosity of 10-500 Pa.s.  The reference makes no distinction between primary and secondary carpet adhesives, but teaches a range of viscosities and how to adjust said viscosity with a flow improving agent and/or plasticizer (page 3, line 39-page 4, line 3).  Hence, one of ordinary skill in the art would be able to determine without undue experimentation a suitable viscosity less than 500 Pa.s for the 
Applicant traverses the prior art rejection based upon Bodewes and Reutelingsperger largely by reiterating arguments made previously in the Response filed May 245, 2021 (Amendment, page 20, 2nd paragraph – paragraph spanning pages 22-23).  In response, applicant’s attention is directed to section 14 of the last Office action.  Applicant also asserts the examiner’s argument that Bodewes teaches how to prevent distortion of the pile tufts on the face of the carpet, which was presented in said section of the last Office action, is “somewhat shallow and thus ignores what is actually taught in Bodewes” (Amendment, page 22, 1st paragraph).  Applicant adds the assertion that the teachings of Bodewes as a whole is that “when applying its technology, any deformation of the tufts should be prevented” (Amendment, page 22, 3rd paragraph).  
This assertion that Bodewes teaches against deformation of the backloops, as suggested by Reutelingsperger, is unsupported and speculative.  There is no specific teaching within the Bodewes reference as such.  In fact, the objective of the Bodewes invention is to deform the backloops by means of heat and pressure to melt and fuse the fibers thereof, thereby fixing said backloops to the primary backing.  Reutelingsperger similarly deforms backloops of a tufted carpet to fix the tufts to a primary backing, but with the added feature of applying the pressure in such a way as to spread and flatten the melted fibers into smooth flat backing.  There is nothing on record establishing modification of Bodewes’s method of fusing the backloops with the method of Reutelingsperger would be contrary or detrimental to the Bodewes invention.  Hence, applicant’s argument is found unpersuasive and the above rejections are maintained.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        January 5, 2022